                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


IN RE: MICHAEL J. RUTKOWSKI
                                                                                Case Number: 18-51686- MLO
                                                                                Chapter 13
                                 Debtor(s)                                      Judge MARIA L. OXHOLM

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/
       ORDER CONFIRMING PLAN AND VACATING STAY AS TO SANTANDER
                           CONSUMER USA
The debtor(s) Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation of the plan was held after due
notice to parties in interest. Objections, if any, have been resolved. The Court hereby finds that each of the requirements for
confirmation of a Chapter 13 plan pursuant to 11 U.S.C. '1325(a) are met.

Therefore, IT IS HEREBY ORDERED that debtor(s) Chapter 13 plan, as last amended, if at all, is confirmed.

IT IS FURTHER ORDERED that the claim of ACCLAIM LEGAL SERVICES, PLLC attorney for the debtor(s), for the
allowance of compensation and reimbursement of expenses is allowed in the total amount of FEE APP in fees and $0 in
expenses, and that the portion of such claim which has not already been paid, to-wit: FEE APP shall be paid by the Trustee as an
administrative expense of this case.

IT IS FURTHER ORDERED that the debtor(s) shall maintain all policies of insurance on all property of the debtor(s) and this
estate as required by law and contract.

All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C. '502(a), and the Trustee is
therefore ORDERED to make distributions on these claims pursuant to the terms of the Chapter 13 plan, as well as all fees due to
the Clerk pursuant to statute.

IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]

          [X] The Debtor’s Chapter 13 Plan payments shall increase to $1,573.30 semi-monthly effective May 1, 2019 upon the
          termination of the obligation owed to Chrysler Financial for the 2014 Chrysler Town & Country.

          [X] The Debtor’s Chapter 13 Plan payments shall increase to $1,773.30 semi-monthly effective January 1, 2021 upon
          the termination of the obligation owed to Huntington National Bank for the 2011 Cadillac CTS.

          [X] The Debtor’s Chapter 13 Plan payments shall increase to $1,933.30 semi-monthly effective October 1, 2022 upon
          the termination of the obligation owed to Ally Financial for the 2013 Honda Accord.

          [X] $5000.00 of Creditor Michigan Unemployment Insurance Agency’s claim shall be classified as a Class 8 debt. The
          balance of their claim shall be classified as a Class 9 general unsecured.

          [X] The automatic stay as it applies to a 2015 Chrysler 200, VIN 1C3CCCAB3FN589115, is hereby vacated as to
          Santander Consumer USA, Pacer Claim #31. To the extent that any automotive lease for the vehicle was in place
          between Debtor and Santander Consumer USA at the time of filing as reflected in Proof of Claim 31, such automotive
          lease is hereby rejected.




   18-51686-mlo            Doc 44        Filed 03/22/19           Entered 03/22/19 07:42:54                   Page 1 of 2
         [X] The Debtor’s Chapter 13 Plan payments shall be $1,358.00 semi-monthly effective March 18, 2019.
         [X] Proof of Claim 3 of Creditor Ally Bank shall be amended so that the amount necessary to cure any default as of the
         date of the petition shall be $0.00. Proof of Claim 3 shall continue to be paid directly by the Debtor, as the claim is
         current and there are no arrears.

OBJECTIONS WITHDRAWN:

/s/ Tammy L. Terry                              _                /s/ Ryan A. Paree       _
Tammy L. Terry (P46254)                                          Ryan A. Paree (P80345)
Standing Chapter 13 Trustee                                      Acclaim Legal Services, PLLC
535 Griswold St.                                                 Attorney for Debtor
Suite 2100                                                       8900 E. 13 Mile Rd.
Detroit, MI 48226                                                Warren, MI 48093
(313) 967-9587                                                   248-443-7033
                                                                 filing@acclaimlegalservices.com

/s/ Nathan D. Petrusak (w/ permission)
Attorney for Creditor Ally Bank

/s/ Shannon Husband (w/ permission )
On Behalf of Creditor Michigan Unemployment Insurance
Agency




Signed on March 22, 2019




   18-51686-mlo           Doc 44         Filed 03/22/19          Entered 03/22/19 07:42:54                 Page 2 of 2
